

Exhibit 10.1
FIRST SUPPLEMENTAL INDENTURE
FIRST SUPPLEMENTAL INDENTURE (this “First Supplemental Indenture”), dated as of
November 8, 2018, between KERYX BIOPHARMACEUTICALS, INC., a Delaware corporation
(the “Company”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national
banking association, as Trustee under the Indenture referred to below (in such
capacity, the “Trustee”).
W I T N E S S E T H
WHEREAS, subject to the terms and conditions set forth in a Notes Exchange
Agreement dated May 8, 2018, the Company issued to the Holder $164,746,000
principal amount of Zero Coupon Convertible Senior Notes due 2021 (the “Existing
Notes”), which are governed by an Indenture (as amended, the “Indenture”) dated
May 9, 2018, between the Company and the Trustee;
WHEREAS, pursuant to an Agreement and Plan of Merger dated as of June 28, 2018
(the “Merger Agreement”) among the Company, Akebia Therapeutics, Inc., a
Delaware corporation (“Akebia”) and Alpha Therapeutics Merger Sub, Inc., a
Delaware corporation and a wholly owned subsidiary of Akebia (“Merger Sub”),
Merger Sub will be merged with and into the Company, the separate corporate
existence of Merger Sub will thereupon cease and the Company will continue as
the surviving corporation and a wholly owned subsidiary of Akebia (the
“Merger”);
WHEREAS, pursuant to a Notes Conversion Agreement dated as of June 28, 2018 (the
“Conversion Agreement”) among the Company, Akebia and the Holder, the Holder has
agreed to surrender the Existing Notes for conversion in accordance with the
terms of the Indenture, in a manner that creates a Conversion Date in respect of
the Existing Notes (the “Existing Notes Conversion”), prior to the Effective
Time (as defined in the Merger Agreement) of the Merger, and conditioned upon
the issuance to the Holder, immediately prior to the Effective Time, of
4,000,000 shares of Common Stock of the Company (such number of shares of Common
Stock, the “Additional Shares,” and the Existing Notes Conversion and the
issuance of the Additional Shares, together, the “Conversion Transactions”);
WHEREAS, Section 4.8 of the Conversion Agreement provides that the Company and
the Holder shall amend the Indenture prior to the closing of the Conversion
Transactions to provide that (i) the Conversion Notice to be delivered under the
Indenture in connection with the Conversion Transactions shall be revocable but
only in the event that the Merger is not consummated on the same day as the
closing of the Conversion Transactions (or such later date as may be required
due to an inability to satisfy Section 6.02(d) of the Merger Agreement despite
efforts by the parties to the Conversion Agreement to prevent any such delay);
and (ii) the Company or the stock transfer agent on its behalf shall provide
evidence of delivery of the Conversion Shares to the Holder immediately prior to
the Effective Time;
WHEREAS, Section 10.02 of the Indenture provides that the Company and the
Trustee may enter into a supplemental indenture to amend the Indenture with the
consent of each Holder of the


1



--------------------------------------------------------------------------------




Company’s Zero Coupon Convertible Senior Notes due 2021 issued under the
Indenture (the “Securities”) then outstanding;
WHEREAS, in connection with the execution and delivery of this First
Supplemental Indenture, the Company has delivered to the Trustee a Secretary’s
Certificate certifying resolutions adopted by the Board of Directors of the
Company, an Officers’ Certificate and an Opinion of Counsel as required by
Sections 10.02, 10.06 and 11.04 of the Indenture;


WHEREAS, as of the date hereof, the Existing Notes represent the entire
aggregate principal amount of the outstanding Securities;
WHEREAS, the sole Holder of the Existing Notes is consenting to this First
Supplemental Indenture by means of a consent attached hereto as Exhibit A; and
WHEREAS, the Company has requested that the Trustee execute and deliver this
First Supplemental Indenture and the Company represents to the Trustee that it
has satisfied all requirements necessary to make this First Supplemental
Indenture a valid instrument in accordance with its terms.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
to this First Supplemental Indenture mutually covenant and agree for the benefit
of the Holders of the Securities as follows:
1.    CAPITALIZED TERMS. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.
2.    AMENDMENTS TO THE INDENTURE.
(i)    Section 1.01 of the Indenture is hereby amended and supplemented by
amending and restating in full the following definitions in the appropriate
alphabetical order:
“Akebia” means Akebia Therapeutics, Inc., a Delaware corporation.    
“Akebia Merger” means the merger of Alpha Therapeutics Merger Sub, Inc., a
Delaware corporation and a wholly owned subsidiary of Akebia (“Merger Sub”),
with and into the Company pursuant to the Akebia Merger Agreement, as a result
of which the separate corporate existence of Merger Sub will thereupon cease and
the Company will continue as the surviving corporation and a wholly owned
subsidiary of Akebia.
“Akebia Merger Agreement” means that certain Agreement and Plan of Merger dated
as of June 28, 2018, by and among the Company, Akebia and Merger Sub.
“Merger Conversion Notice” means a Conversion Notice, substantially in the form
attached hereto as Annex I, delivered to the Conversion Agent to effect the
conversion of the Securities contemplated by that certain Notes Conversion
Agreement dated as of June 28, 2018 among the Company, Akebia and the Purchaser.


2



--------------------------------------------------------------------------------




“Merger Effective Time” means the Effective Time (as that term is defined in the
Akebia Merger Agreement).
(ii)    Section 4.02(b) of the Indenture is hereby amended and restated in full
to read as follows:
“(b). Subject to Section 4.02(e), before any Holder of a Security shall be
entitled to convert a Security as set forth above, such Holder shall (i) in the
case of a Certificated Security, (A) complete and deliver (1) a notice to the
Conversion Agent as set forth in the Form of Conversion Notice attached to the
Form of Security set forth in Exhibit A hereto (a “Conversion Notice”) or (2) a
Merger Conversion Notice (as such term is defined in that certain First
Supplemental Indenture, dated as of November 8, 2018, to this Indenture), in
either case delivered with the Certificated Security at the office of the
Conversion Agent and state in writing therein the principal amount of Securities
to be converted and the name or names (with addresses) in which such Holder
wishes the certificate or certificates for any shares of Common Stock to be
delivered by the Company or its agent upon settlement of the Conversion
Obligation to be registered, which Conversion Notice shall be irrevocable,
except a Merger Conversion Notice, which shall be revocable only if the Akebia
Merger is not consummated on the same day as the closing of the conversion
resulting from the Merger Conversion Notice (or such later date as may be
required due to an inability to satisfy Section 6.02(d) of the Merger Agreement
despite efforts by the parties thereto to prevent any such delay), and (B)
deliver such Certificated Security, duly endorsed to the Company or in blank
(and accompanied by appropriate endorsement and transfer documents), to the
Conversion Agent and (ii) in the case of a Global Security, comply with the
Depositary’s procedures for converting a beneficial interest in a Global
Security. The Trustee (and, if different, the Conversion Agent) shall notify the
Company of any conversion pursuant to this Article 4 no later than one Business
Day following the Conversion Date for such conversion, except that the Trustee
(and, if different, the Conversion Agent) shall notify the Company of any
conversion pursuant to this Article 4 resulting from a Merger Conversion Notice
prior to the close of business on the Conversion Date for such conversion. No
Conversion Notice with respect to any Securities may be surrendered by a Holder
thereof if such Holder has also delivered a Fundamental Change Repurchase Notice
to the Company in respect of such Securities and not validly withdrawn such
Fundamental Change Repurchase Notice in accordance with Section 3.02(c).
If more than one Security shall be surrendered for conversion at one time by the
same Holder, the Conversion Obligation with respect to such Securities shall be
computed on the basis of the aggregate principal amount of the Securities (or
specified portions thereof to the extent permitted thereby) so surrendered.”
(iii)     Section 4.02(c) of the Indenture is hereby amended and restated in
full to read as follows:


3



--------------------------------------------------------------------------------




“(c). A Security shall be deemed to have been converted immediately prior to the
close of business on the Business Day (the “Conversion Date”) on which the
Holder has complied with the requirements set forth in subsection (b) above;
provided that in the case of a Global Security, no Holder shall be deemed to
have complied with the requirements set forth in subsection (b) above on any
Business Day that the Depositary is not open for business. The Company shall
deliver the consideration due in respect of the Conversion Obligation on the
third Business Day immediately following the relevant Conversion Date (provided
that, (i) with respect to any Conversion Date occurring as a result of a Merger
Conversion Notice, the Company shall effect any such conversion on such
Conversion Date immediately prior to the Merger Effective Time, and (ii) with
respect to any Conversion Date occurring on or after 10 days before the Maturity
Date, the Company shall settle any such conversion on the Maturity Date). The
Company (or its transfer agent on its behalf) shall issue or cause to be issued,
and deliver to such Holder, or such Holder’s nominee or nominees, a book-entry
transfer through the Depositary for the full number of shares of Common Stock to
which such Holder shall be entitled in satisfaction of the Company’s Conversion
Obligation.”
3.    CONSENT OF HOLDER. Pursuant to Section 10.02 of the Indenture, the sole
Holder of the Securities outstanding as of the date hereof, hereby consents to
this First Supplemental Indenture, including Section 2 hereto, as evidenced by
the attached Exhibit A. The sole Holder further consents to waiving receipt of
any cash in lieu of fractional shares.
4.    GOVERNING LAW. THIS FIRST SUPPLEMENTAL INDENTURE, AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS FIRST SUPPLEMENTAL
INDENTURE, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
5.    COUNTERPARTS. The parties may sign any number of copies of this First
Supplemental Indenture. Each signed copy (which may be provided via facsimile or
other electronic transmission) shall be an original, but all of them together
represent the same agreement.
6.    EFFECT OF HEADINGS. The Section headings herein are for convenience only
and shall not affect the construction hereof.
7.    RATIFICATION OF INDENTURE. Except as expressly amended hereby, the
Indenture is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect. This
First Supplemental Indenture shall form a part of the Indenture for all
purposes, and every Holder of Securities heretofore or hereafter authenticated
and delivered shall be bound hereby.


4



--------------------------------------------------------------------------------




8.    The Trustee makes no representations herein and all provisions and
representations herein are those of the Company.
[Remainder of page intentionally left blank]


5



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed in their respective names by their respective duly
authorized signatories, all as of the date first above written.


KERYX BIOPHARMACEUTICALS, INC.

By: /s/ Jodie Morrison
    Name:    Jodie Morrison
    Title:    Interim Chief Executive Officer








[Signature page to First Supplemental Indenture]

--------------------------------------------------------------------------------









THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee


By: /s/ R. Tarnas___________________________
    Name: R. Tarnas
    Title: Vice President








[Signature page to First Supplemental Indenture]

--------------------------------------------------------------------------------








Exhibit A
CONSENT
The First Supplemental Indenture, dated as of November 8, 2018 is hereby
consented to by:
BAUPOST GROUP SECURITIES, L.L.C.,
as the sole Holder of all of the outstanding Keryx Pharmaceuticals, Inc. Zero
Coupon Convertible Senior Notes due 2021
By:
 
/s/ James F. Mooney III
 
 
Name: James F. Mooney III
 
 
Title: Partner
 
 
 
Address:
 
Baupost Group Securities, L.L.C
 
 
c/o The Baupost Group, L.L.C.
 
 
10 St. James Avenue, Suite 1700
 
 
Boston, MA 02116
 
 
Attn: Frederick H. Fogel
 
 
Principal Amount: $164,746,000
Date: November 8, 2018
 
 












--------------------------------------------------------------------------------








Annex I


Re: $164,746,000 Keryx Biopharmaceuticals, Inc. Zero Coupon Convertible Senior
Notes due 2021
MERGER CONVERSION NOTICE
To convert this Security in accordance with the terms of this Indenture, check
the box:
To convert only part of this Security, state the principal amount to be
converted (which must be $1,000 or an integral multiple of $1,000): $
Certificate numbers of Certificated Securities to be converted:
                                        
If you want the stock shares registered in another Person’s name, fill in the
form below:

(Insert assignee’s social security or tax I.D. number)

                                        
                                        
                                        
                                        
(Print or type assignee’s name, address and zip code)
Cash in lieu of fractional shares is hereby waived.
Date:
 
Your Signature:
 
 
 
 
 
(Sign exactly as your name appears on
the other side of this Security)



[* Signature guaranteed by:
By:
 



*
The signature must be guaranteed by an institution that is a member of one of
the following recognized signature guaranty programs: (i) the Securities
Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.]




